 In theMatterof GENERAL ELECTRICCOMPANYandPATTERN MAKERS'LEAGUEOF NORTH AMERICA,A. F. L.Case No. R-2117SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch11, 1941JOn January 23, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election,' andon February 10, 1941,.an amendment to Direction of Election,2 in theabove-entitled proceeding.Pursuant to the Direction of Election, asamended, an election by secret ballot was conducted on February 11,1941, under the direction and supervision of the Regional Directorfor the Second Region (New York City).On February 14, 1941, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued an Election Report, copies of which were duly servedupon all parties.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total numbereligibleto vote_________________________________81Totalnumberof ballotscast ___-------------------------------77Total number of valid ballots_________________________________77Total number of votes in favor of Pattern Makers'League ofNorth America, affiliated with the A. F. of L.________________74Total numberof votes againstafore-mentioned union-----------3Total number of blank votes________________________________0Totalnumber ofvoid ballots* ---------------------------------0Total numberof challengedvotes_____________________________0In the Decision and Direction of Election previously referred tothe Board made no final determination as to the appropriate unit.The Board there stated :1 29 N.L. R. B. 162.2.29 N. L. R. B 169.30 N. L. R. B., No. 35.250 GENERAL ELECTRIC COMPANY251If a majority of wood and metal pattern workers vote for theLeague [Pattern Makers' League of North America, A. F. of L.],they will have indicated their desire to constitute a separate unitand we, shall find that the pattern makers constitute a separateunit and shall certify the League as the exclusive representativethereof.Upon the basis of the entire record in the case the Board makesthe following :SUPPLEMENTAL FINDING OF FACTWe find that the wood and metal pattern makers employed at theSchenectady plant of General Electric Company, Schenectady, NewYork, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their "right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.Upon the basis of the above finding of fact and upon the entirerecord in the case the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWThe wood and metal pattern makers at the Schenectady plant ofGeneral Electric Company,- Schenectady, New York, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8' and 9 ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT Is HEREBY CERTIFIED that Pattern Makers' League of North Amer-ica, affiliated with the A. F. of L., has been designated and selected bythe majority of wood and metal pattern makers employed by theGeneral Electric Company, Schenectady, New York, at its Schenectadyplant, as their representative for the purpose of collective bargaining,and that, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Pattern Makers' League of North America, 'af-filiated with the A. F. of L., is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.